PER CURIAM.
There being no requirement under Section 39.02, Florida Statutes (1977) or Florida Rule of Juvenile Procedure 8.150 that a juvenile’s demand for waiver of juvenile jurisdiction reflect that the juvenile has been afforded the right to counsel or has validly waived that right, we find appellant’s attack on the jurisdiction of the adult division of the circuit court to be ill-founded here. Appellant’s final judgment and sentence are therefore AFFIRMED.
McCORD, C. J., and MILLS and BOYER, JJ., concur.